DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McTaggart (US 5,170,956).
Regarding claim 1 McTaggart discloses a roll support assembly (10) for a web material dispenser (12) configured to contain a roll of web material (18) having a first interior end (see figure 1), the roll support assembly comprising:
a roll support (14) mountable into the web material dispenser (12) and including a roll-engaging portion (30) with a peripheral wall (see figure 4) engageable into the first 
a rotation brake (42) comprising at least one braking protrusion (see protruding portions in figure 3) protruding outwardly from the peripheral wall (i.e. of 30) of the roll-engaging portion (30) and decelerating the rotation of the roll of web material (18) by frictionally engaging (see position in figure 3) at least one of directly and indirectly the roll of web material.
Regarding claim 2 McTaggart discloses the above roll support assembly and further discloses wherein the roll support (14) comprises a cylindrical body (see figure 2) defining at least partially the roll-engaging portion (30) and including the peripheral wall (of 30).
Regarding claim 3 McTaggart discloses the above roll support assembly and further discloses wherein the peripheral wall of the roll-engaging portion (30) comprises a peripheral channel (50) defined therein with the rotation brake (42) being annular in shape and being at least partially inserted in (see figure 2) the peripheral channel.
Regarding claim 5 McTaggart discloses the above roll support assembly and further discloses wherein the rotation brake (42) is fixedly secured (i.e. via its compressive fit) to the peripheral wall of the roll-engaging portion (30; i.e. at least indirectly through 50).
Regarding claim 6 McTaggart discloses the above roll support assembly and further discloses wherein the roll-engaging portion (30) of the roll support (14) and the rotation brake (42) form a single integral component (i.e. single assembly).
claim 7 McTaggart discloses the above roll support assembly and further discloses wherein the roll-engaging portion (30) of the roll support (14) and the rotation brake (42) are insertable in the first interior end of the roll of web material (18) without the at least one braking protrusion (protruding portion of 44) of the rotation brake (42) contacting an inner surface of the first interior end of the roll of web material (18).
Regarding claim 8 McTaggart discloses the above roll support assembly and further discloses wherein the roll-engaging portion (30) of the roll support (14) has an upper portion and a lower portion (see figures 2-3) with said at least one braking protrusion (protruding portion of 44) of the rotation brake (42) protruding from the lower portion.
Regarding claim 9 McTaggart discloses the above roll support assembly and further discloses wherein the roll-engaging portion (30) of the roll support (14) comprises a center and a first acute inclination angle is defined between a substantially vertical axis passing through the center of the roll-engaging portion of the roll support (14) when the roll support (14) is contained into the web material dispenser (12), and an axis passing through the center of the roll-engaging portion (30) of the roll support (14) and a distal end (see annotated figure below) of said at least one braking protrusion (of 44).

    PNG
    media_image1.png
    674
    450
    media_image1.png
    Greyscale

Regarding claim 10 McTaggart discloses the above roll support assembly and further discloses wherein the rotation brake (42) comprises at least two braking protrusions (see either half in the figure above), each of the at least two braking protrusions being located on a respective side of the substantially vertical axis (see above) passing through the center of the roll-engaging portion (30) of the roll support (14).
Regarding claim 11 McTaggart discloses the above roll support assembly and further discloses further comprising a spinning hub (core 16) sized to be press-fitted into the first interior end of the roll of web material (18) and having a cylindrical body defining .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McTaggart.
Regarding claim 13 McTaggart discloses the above roll support assembly but does not teach the housing as set forth in claim 13.  Official Notice is given that housings are old and well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a housing to McTaggart in order to prevent contamination of the web material by external spills, etc.

Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-38 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not anticipate or make obvious the entire combination of claim recitations set forth in claim 4.  Specifically, claim 4 requires the peripheral wall of the roll-engaging portion comprises a peripheral channel defined therein with the rotation brake being annular in shape and being at least partially inserted in the peripheral channel peripheral channel is deeper than a thickness of the rotation brake and only the at least one braking protrusion protrudes outwardly from the peripheral wall.
The prior art of record does not anticipate or make obvious the entire combination of claim recitations set forth in claim 12.  Specifically, claim 12 requires the spinning hub as set forth in claim 11; and wherein the roll support further comprises a connecting sleeve protruding from a roll-engaging face of the roll-engaging portion, the roll support assembly further comprising a stopper engageable with the connecting sleeve so as to form a hub-receiving channel therebetween with the spinning hub being at least partially received in the hub-receiving channel.
The prior art of record does not anticipate or make obvious the entire combination of claim recitations set forth in claim 14.  Specifically, claim 14 requires the 
The prior art of record does not anticipate or make obvious the entire combination of claim recitations set forth in claim 30.  Specifically, claim 30 requires wherein the roll of web material frictionally engages the at least one braking protrusion when a center of the roll of web material is substantially horizontally offset with respect to a center of the roll support due to an excessive pulling force exerted on the web material and disengaged from the at least one braking protrusion otherwise.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, US 5,988,561, cited by Applicant, teaches an overspinning lock (see figures 6 and 6A) which is similar in function to Applicant’s invention, but which does not read on the current claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830.  The examiner can normally be reached on M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/N.L.A/           Examiner, Art Unit 3654                   

/SANG K KIM/           Primary Examiner, Art Unit 3654